 





Exhibit 10.5

 

PLEDGE AND ESCROW AGREEMENT

 

THIS PLEDGE AND ESCROW AGREEMENT (“Agreement”) is made and entered into as of
December __, 2019, but made effective as of December__, 2019, by and between
PACIFIC VENTURES GROUP, INC., a corporation incorporated under the laws of the
State of Delaware (the “Pledgor”), and TCA SPECIAL SITUATIONS CREDIT STRATEGIES
ICAV, an Irish collective asset vehicle (the “Secured Party”), with the joinder
of LUCOSKY BROOKMAN LLP (“Escrow Agent”).

 

RECITALS

 

WHEREAS, the Secured Party has made certain financial accommodations for the
benefit of the Pledgor pursuant to that certain Securities Purchase Agreement of
even date herewith among the Pledgor, and Secured Party, among others (the
“Purchase Agreement”); and

 

WHEREAS, in order to secure the full and prompt payment when due (whether at the
stated maturity, by acceleration or otherwise) of all of the Pledgor’s
Obligations to the Secured Party, or any successor to the Secured Party, under
the Purchase Agreement and all other Transaction Documents, Pledgor has agreed
to irrevocably pledge to the Secured Party __% of the membership interests (the
“Pledged Securities”) of TCA Royalty Foods I, LLC, a limited liability company
organized and existing under the laws of the State of Florida (the “Company”);
and

 

NOW, THEREFORE, in consideration of the mutual covenants, agreements,
warranties, and representations herein contained, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

 

1. Recitals, Construction and Defined Terms. The recitations set forth in the
preamble of this Agreement are true and correct and incorporated herein by this
reference. In this Agreement, unless the express context otherwise requires: (i)
the words “herein,” “hereof” and “hereunder” and words of similar import refer
to this Agreement as a whole and not to any particular provision of this
Agreement; (ii) references to the words “Section” or “Subsection” refer to the
respective Sections and Subsections of this Agreement, and references to
“Exhibit” or “Schedule” refer to the respective Exhibits and Schedules attached
hereto; and (iii) wherever the word “include,” “includes,” “including” or words
of similar import are used in this Agreement, such words will be deemed to be
followed by the words “without limitation.” All capitalized terms used in this
Agreement that are defined in the Purchase Agreement shall have the meanings
assigned to them in the Purchase Agreement, unless the context of this Agreement
requires otherwise (provided that if a capitalized term used herein is defined
in the Purchase Agreement and separately defined in this Agreement, the meaning
of such term as defined in this Agreement shall control for purposes of this
Agreement).

 

1

 

 



2. Pledge. In order to secure the full and timely payment and performance of all
of the Pledgor’s Obligations to the Secured Party under the Transaction
Documents, the Pledgor hereby transfers, pledges, assigns, sets over, delivers
and grants to the Secured Party a continuing lien and security interest in and
to all of the following property of Pledgor, both now owned and existing and
hereafter created, acquired and arising (all being collectively hereinafter
referred to as the “Collateral”) and all right, title and interest of Pledgor in
and to the Collateral, to-wit:

 

(a) the Pledged Securities owned by Pledgor;

 

(b) any certificates representing or evidencing the Pledged Securities, if any;

 

(c) any and all distributions thereon, and cash and non-cash proceeds and
products thereof, including all dividends, cash, distributions, income, profits,
instruments, securities, stock dividends, distributions of capital stock or
other securities of the Company and all other property from time to time
received, receivable or otherwise distributed in respect of, in exchange for or
upon conversion of the Pledged Securities, whether in connection with stock
splits, recapitalizations, merger, conversions, combinations, reclassifications,
exchanges of securities or otherwise; and

 

(d) any and all voting, management, and other rights, powers and privileges
accruing or incidental to an owner of the Pledged Securities and the other
property referred to in subsections 2(a) through 2(c) above.

 

3. Transfer of Pledged Securities. Simultaneously with the execution of this
Agreement, Pledgor shall deliver to the Escrow Agent: (i) the Pledged Securities
and all physical certificates, representing or evidencing the Pledged
Securities, otherwise together with undated, irrevocable and duly executed
assignments or proxies thereof in form and substance acceptable to Secured Party
(together with medallion guaranteed signatures, if required by Secured Party),
executed in blank by Pledgor; (ii) all other property, instruments, documents
and papers comprising, representing or evidencing the Collateral, or any part
thereof, together with proper instruments of assignment or endorsement, as
Secured Party may request or require, duly executed by Pledgor (collectively,
items (i) and (ii), the “Transfer Documents”); and (iii) an irrevocable proxies
in favor of the Secured Party in respect of the Pledged Securities (the
“Irrevocable Proxies”) The Pledged Securities, the Irrevocable Proxies and other
Transfer Documents (collectively, the “Pledged Materials”) shall be held by the
Escrow Agent pursuant to this Agreement until the full payment and performance
of all of the Obligations, the termination or expiration of this Agreement, or
delivery of the Pledged Materials in accordance with this Agreement. In
addition, all non-cash dividends, dividends paid or payable in cash or otherwise
in connection with a partial or total liquidation or dissolution of the Company,
instruments, securities and any other distributions, whether paid or payable in
cash or otherwise, made on or in respect of the Pledged Securities, whether
resulting from a subdivision, combination, or reclassification of the
outstanding capital stock or other securities of the Company, or received in
exchange for the Pledged Securities or any part thereof, or in redemption
thereof, as a result of any merger, consolidation, acquisition, or other
exchange of assets to which the Company may be a party or otherwise, or any
other property that constitutes part of the Collateral from time to time,
including any additional certificates representing any portion of the Collateral
hereafter acquired by the Pledgor, shall be immediately delivered or cause to be
delivered by Pledgor to the Escrow Agent in the same form as so received,
together with proper instruments of assignment or endorsement duly executed by
Pledgor.

 

2

 

 



4. Security Interest Only. The security interests in the Collateral granted to
Secured Party hereunder are granted as security only and shall not subject the
Secured Party to, or transfer or in any way affect or modify, any obligation or
liability of the Pledgor with respect to any of the Collateral or any
transaction in connection therewith.

 

5. Record Owner of Collateral. Until an “Event of Default” (as hereinafter
defined) which has not been cured or waived by the Secured Party under this
Agreement shall occur, the Pledged Securities shall remain registered in the
name of the Pledgor. Pledgor will promptly give to the Secured Party copies of
any notices or other communications received by it and with respect to
Collateral registered in the name of Pledgor.

 

6. Rights Related to Pledged Securities. Subject to the terms of this Agreement:

 

(a) Unless and until an Event of Default under this Agreement which has not been
cured or waived by the Secured Party shall occur, Pledgor shall be entitled to
exercise any and all voting, management, and other rights, powers and privileges
accruing to an owner of the Pledged Securities, or any part thereof, for any
purpose consistent with the terms of this Agreement; provided, however, such
action would not materially and adversely affect the rights inuring to Secured
Party under any of the Transaction Documents, or adversely affect the remedies
of the Secured Party under any of the Transaction Documents, or the ability of
the Secured Party to exercise same.

 

(b) Upon the occurrence of an Event of Default which has not been cured or
waived by the Secured Party, all rights of the Pledgor in and to the Pledged
Securities and all other Collateral shall cease and all such rights shall
immediately vest in Secured Party, as may be determined by Secured Party,
although Secured Party shall not have any duty to exercise such rights or be
required to sell or to otherwise realize upon the Collateral, as hereinafter
authorized, or to preserve the same, and Secured Party shall not be responsible
for any failure to do so or delay in doing so. To effectuate the foregoing,
Pledgor hereby grants to Secured Party a proxy to vote the Pledged Securities
for and on behalf of Pledgor, which proxy is irrevocable and coupled with an
interest and which proxy shall be effective upon the occurrence of any Event of
Default which has not been cured or waived by the Secured Party. Such proxy
shall remain in effect so long as the Obligations remain outstanding. The
Company hereby agrees that any vote by Pledgor in violation of this Section 6
shall be null, void and of no force or effect. Furthermore, all dividends or
other distributions received by the Pledgor shall be subject to delivery to
Escrow Agent in accordance with Section 3 above, and until such delivery, any of
such dividends and other distributions shall be received in trust for the
benefit of the Secured Party, shall be segregated from other property or funds
of the Pledgor and shall be forthwith delivered to Escrow Agent in accordance
with Section 3 above.

 

7. Release of Pledged Securities. Upon the timely payment in full of all of the
Obligations in accordance with the terms thereof, Secured Party shall timely
notify the Escrow Agent in writing to such effect. Upon receipt of such written
notice, the Escrow Agent shall return all of the Pledged Materials in Escrow
Agent’s possession to the Pledgor, whereupon any and all rights of Secured Party
in and to the Pledged Materials and all other Collateral shall be terminated.

 

3

 

 



8. Representations, Warranties, and Covenants of the Pledgor and the Company.
The Pledgor and the Company hereby covenant, warrant and represent, for the
benefit of the Secured Party, as follows (the following representations and
warranties shall be made as of the date of this Agreement and as of each date
when Pledged Securities are delivered to Escrow Agent hereunder, as applicable):

 

(a) The Pledged Securities are free and clear of any and all Liens, other than
as created by this Agreement.

 

(b) The Pledged Securities have been duly authorized and are validly issued,
fully paid and non-assessable, and are subject to no options to purchase, or any
similar rights or to any restrictions on transferability.

 

(c) Each certificate or document of title constituting the Pledged Securities is
genuine in all respects and represents what it purports to be.

 

(d) By virtue of the execution and delivery of this Agreement and upon delivery
to Escrow Agent of the Pledged Securities in accordance with this Agreement,
Secured Party will have a valid and perfected, first priority security interest
in the Collateral, subject to no prior or other Liens of any nature whatsoever.

 

(e) Pledgor covenants, that for so long as this Agreement is in effect, Pledgor
will defend the Collateral and the priority of Secured Party’s security
interests therein, at its sole cost and expense, against the claims and demands
of all Persons at anytime claiming the same or any interest therein.

 

(f) At its option, Secured Party may pay, for Pledgor’s account, any taxes
(including documentary stamp taxes), Liens, security interests, or other
encumbrances at any time levied or placed on the Collateral. Pledgor agrees to
reimburse Secured Party on demand for any payment made or expense incurred by
Secured Party pursuant to the foregoing authorization. Any such amount, if not
promptly paid upon demand therefor, shall accrue interest at the highest
non-usurious rate permitted by applicable law from the date of outlay, until
paid, and shall constitute an Obligation secured hereby.

 

(g) The Pledged Securities constitute all of the securities owned, legally or
beneficially, by the Pledgor of the Company, and such securities represent ___%
of the membership interests of the Company. At all times while this Agreement
remains in effect, the Pledged Securities shall constitute and represent __% of
the membership interests of the Company.

 

(h) The Company and the Pledgor hereby authorize Secured Party to prepare and
file such financing statements, amendments and other documents and do such acts
as Secured Party deems necessary in order to establish and maintain valid,
attached and perfected, first priority security interests in the Collateral in
favor of Secured Party, for its own benefit and as agent for its Affiliates,
free and clear of all Liens and claims and rights of third parties whatsoever.
The Company and Pledgor hereby irrevocably authorize Secured Party at any time,
and from time to time, to file in any jurisdiction any initial financing
statements, amendments, continuations and other documents in furtherance of the
foregoing.

 

4

 

 



9. Events of Default. The occurrence of any one or more of the following events
shall constitute an “Event of Default” hereunder:

 

(a) Default. The occurrence of any breach, default or “Event of Default” (as
such term may be defined in any Transaction Documents), after applicable notice
and cure periods, under any of the Transaction Documents.

 

(b) Covenants and Agreements. The failure of Pledgor or any Company to perform,
observe or comply with any and all of the covenants, promises and agreements of
the Pledgor and the Company in this Agreement, which such failure is not cured
by the Pledgor or the Company within ten (10) days after receipt of written
notice thereof from Secured Party, except that there shall be no notice or cure
period with respect to any failure to pay any sums due under or as part of the
Obligations (provided that if the failure to perform or default in performance
is not capable of being cured, in Secured Party’s sole discretion, then the cure
period set forth herein shall not be applicable and the failure or default shall
be an immediate Event of Default hereunder).

 

(c) Information, Representations and Warranties. If any representation or
warranty made herein or in any other Transaction Documents, or if any
information contained in any financial statement, application, schedule, report
or any other document given by the Company to Secured Party in connection with
the Obligations, with the Collateral, or with the Transaction Documents, is not
in all material respects true, accurate and complete, or if the Pledgor or the
Company omitted to state any material fact or any fact necessary to make such
information not misleading.

 

10. Rights and Remedies. Subject at all times to the Uniform Commercial Code as
then in effect in the State governing this Agreement, the Secured Party shall
have the following rights and remedies upon the occurrence and continuation of
an Event of Default:

 

(a) Upon and anytime after the occurrence and continuation of an Event of
Default which has not been cured or waived by the Secured Party, the Secured
Party shall have the right to acquire the Pledged Securities and all other
Collateral in accordance with the following procedure: (i) the Secured Party
shall provide written notice of such Event of Default (the “Default Notice”) to
the Escrow Agent, with a copy to the Pledgor and the Company; (ii) as soon as
practicable after receipt of a Default Notice, the Escrow Agent shall deliver
the Pledged Securities and all other Collateral, along with the applicable
Transfer Documents, to the Secured Party.

 

(b) Upon receipt of the Pledged Securities and other Collateral issued to the
Secured Party, the Secured Party shall have the right to, without notice or
demand to Pledgor or the Company: (i) sell the Collateral and to apply the
proceeds of such sales, net of any selling commissions, to the Obligations owed
to the Secured Party by the Company under the Transaction Documents, including
outstanding principal, interest, legal fees, and any other amounts owed to the
Secured Party; and (ii) exercise in any jurisdiction in which enforcement hereof
is sought, any rights and remedies available to Secured Party under the
provisions of any of the Transaction Documents, the rights and remedies of a
secured party under the Uniform Commercial Code as then in effect in the State
governing this Agreement, and all other rights and remedies available to the
Secured Party, under equity or applicable law, all such rights and remedies
being cumulative and enforceable alternatively, successively or concurrently. In
furtherance of the foregoing rights and remedies:

 

5

 

 



(i) Secured Party may sell the Pledged Securities, or any part thereof, or any
other portion of the Collateral, in one or more sales, at public or private
sale, conducted by any agent of, or auctioneer or attorney for Secured Party, at
Secured Party’s place of business or elsewhere, or at any broker’s board or on
any securities exchange, for cash, upon credit or for future delivery, and at
such price or prices, all as Secured Party may deem appropriate. Secured Party
may be a purchaser at any such sale of any or all of the Collateral so sold. In
the event Secured Party is a purchaser at any such sale, Secured Party may apply
to such purchase all or any portion of the sums then due and owing by the
Company to Secured Party under any of the Transaction Documents or otherwise,
and the Secured Party may, upon compliance with the terms of the sale, hold,
retain and dispose of such property without further accountability to the
Pledgor or the Company therefore. Secured Party is authorized, in its absolute
discretion, to restrict the prospective bidders or purchasers of any of the
Collateral at any public or private sale as to their number, nature of business
and investment intention, including the restricting of bidders or purchasers to
one or more persons who represent and agree, to the satisfaction of Secured
Party, that they are purchasing the Collateral, or any part thereof, for their
own account, for investment, and not with a view to the distribution or resale
of any of such Collateral.

 

(ii) Upon any such sale, Secured Party shall have the right to deliver, assign
and transfer to each purchaser thereof the Collateral so sold to such purchaser.
Each purchaser (including Secured Party) at any such sale shall, to the full
extent permitted by law, hold the Collateral so purchased absolutely free from
any claim or right whatsoever, including, without limitation, any equity or
right of redemption of the Pledgor, who, to the full extent that it may lawfully
do so, hereby specifically waives all rights of redemption, stay, valuation or
appraisal which she now has or may have under any rule of law or statute now
existing or hereafter adopted.

 

(iii) At any such sale, the Collateral may be sold in one lot as an entirety, in
separate blocks or individually as Secured Party may determine, in its sole and
absolute discretion. Secured Party shall not be obligated to make any sale of
any Collateral if it shall determine in its sole and absolute discretion, not to
do so, regardless of the fact that notice of sale of such Collateral shall have
been given. Secured Party may, without notice or publication, adjourn any public
or private sale from time to time by announcement at the time and place fixed
for such sale, or any adjournment thereof, and any such sale may be made at any
time or place to which the same may be so adjourned without further notice or
publication.

 

6

 

 



(iv) The Pledgor and the Company acknowledge that compliance with applicable
federal and state securities laws (including, without limitation, the Securities
Act of 1933, as amended, blue sky or other state securities laws or similar laws
now or hereafter existing analogous in purpose or effect) might very strictly
limit or restrict the course of conduct of Secured Party if Secured Party were
to attempt to sell or otherwise dispose of all or any part of the Collateral,
and might also limit or restrict the extent to which or the manner in which any
subsequent transferee of any such securities could sell or dispose of the same.
The Pledgor and the Company further acknowledge that under applicable laws,
Secured Party may be held to have certain general duties and obligations to the
Pledgor, as pledgors of the Collateral, or the Company, to make some effort
toward obtaining a fair price for the Collateral even though the obligations of
the Pledgor and the Company may be discharged or reduced by the proceeds of sale
at a lesser price. The Pledgor and the Company understand and agree that, to the
extent allowable under applicable law, Secured Party is not to have any such
general duty or obligation to the Pledgor or the Company, and neither the
Pledgor nor the Company will attempt to hold Secured Party responsible for
selling all or any part of the Collateral at an inadequate price even if Secured
Party shall accept the first offer received or does not approach more than one
possible purchaser. Without limiting their generality, the foregoing provisions
would apply if, for example, Secured Party were to place all or any part of such
securities for private placement by an investment banking firm, or if such
investment banking firm purchased all or any part of such securities for its own
account, or if Secured Party placed all or any part of such securities privately
with a purchaser or purchasers.

 

(c) To the extent that the net proceeds received by the Secured Party are
insufficient to satisfy the Obligations in full, the Secured Party shall be
entitled to a deficiency judgment against the Company and any other Person
obligated for the Obligations for such deficiency amount. The Secured Party
shall have the absolute right to sell or dispose of the Collateral, or any part
thereof, in any manner it sees fit and shall have no liability to the Pledgor,
the Company, or any other party for selling or disposing of such Collateral even
if other methods of sales or dispositions would or allegedly would result in
greater proceeds than the method actually used. The Company and any other Person
obligated for the Obligations shall remain liable for all deficiencies and
shortfalls, if any, that may exist after the Secured Party has exhausted all
remedies hereunder.

 

(d) Each right, power and remedy of the Secured Party provided for in this
Agreement or any other Transaction Document shall be cumulative and concurrent
and shall be in addition to every other such right, power or remedy. The
exercise or beginning of the exercise by the Secured Party of any one or more of
the rights, powers or remedies provided for in this Agreement or any other
Transaction Documents, or now or hereafter existing at law or in equity or by
statute or otherwise, shall not preclude the simultaneous or later exercise by
the Secured Party of all such other rights, powers or remedies, and no failure
or delay on the part of the Secured Party to exercise any such right, power or
remedy shall operate as a waiver thereof. No notice to or demand on the Pledgor
in any case shall entitle it to any other or further notice or demand in similar
or other circumstances or constitute a waiver of any of the rights of the
Secured Party to any other further action in any circumstances without demand or
notice. The Secured Party shall have the full power to enforce or to assign or
contract its rights under this Agreement to a third party.

 

(e) In addition to all other remedies available to the Secured Party, upon the
issuance of the Pledged Securities to the Secured Party, Pledgor and the Company
each agree to: (i) take such action and prepare, distribute and/or file such
documents and papers, as are required or advisable in the opinion of Secured
Party and/or its counsel, to permit the sale of the Pledged Securities, whether
at public sale, private sale or otherwise, including, without limitation,
issuing, or causing its counsel to issue, any opinion of counsel for Pledgor or
the Company required to allow the Secured Party to sell the Pledged Securities
or any other Collateral under Rule 144; (ii) to bear all costs and expenses of
carrying out its obligations under this Section 8(e), which shall be a part of
the Obligations secured hereby; and (iv) that there is no adequate remedy at law
for the failure by the Pledgor and the Company to comply with the provisions of
this Section 8(e) and that such failure would not be adequately compensable in
damages, and therefore agrees that its agreements contained in this subsection
may be specifically enforced.

 

7

 

 



11. Concerning the Escrow Agent.

 

(a) The Escrow Agent undertakes to perform only such duties as are expressly set
forth herein and no implied duties or obligations shall be read into this
Agreement against the Escrow Agent. Escrow Agent agrees to release any property
held by it hereunder (the “Escrowed Property”) in accordance with the terms and
conditions set forth in this Agreement.

 

(b) The Escrow Agent may act in reliance upon any writing or instrument or
signature which it, in good faith, believes to be genuine, may assume the
validity and accuracy of any statement or assertion contained in such a writing
or instrument, and may assume that any person purporting to give any writing,
notice, advice or instructions in connection with the provisions hereof has been
duly authorized to do so. The Escrow Agent shall not be liable in any manner for
the sufficiency or correctness as to form, manner, and execution, or validity of
any instrument deposited in this escrow, nor as to the identity, authority, or
right of any person executing the same; and its duties hereunder shall be
limited to the safekeeping of the Escrowed Property, and for the disposition of
the same in accordance with this Agreement. Escrow Agent shall not be deemed to
have knowledge of any matter or thing unless and until Escrow Agent has actually
received written notice of such matter or thing and Escrow Agent shall not be
charged with any constructive notice whatsoever.

 

(c) Escrow Agent shall hold in escrow, pursuant to this Agreement, the Escrowed
Property actually delivered and received by Escrow Agent hereunder, but Escrow
Agent shall not be obligated to ascertain the existence of (or initiate recovery
of) any other property that may be part or portion of the Collateral, or to
become or remain informed with respect to the possibility or probability of
additional Collateral being realized upon or collected at any time in the
future, or to inform any parties to this Agreement or any third party with
respect to the nature and extent of any Collateral realized and received by
Escrow Agent (except upon the written request of such party), or to monitor
current market values of the Collateral. Further, Escrow Agent shall not be
obligated to proceed with any action or inaction based on information with
respect to market values of the Collateral which Escrow Agent may in any manner
learn, nor shall Escrow Agent be obligated to inform the parties hereto or any
third party with respect to market values of any of the Collateral at any time,
Escrow Agent having no duties with respect to investment management or
information, all parties hereto understanding and intending that Escrow Agent’s
responsibilities are purely ministerial in nature. Any reduction in the market
value or other value of the Collateral while deposited with Escrow Agent shall
be at the sole risk of Pledgor and Secured Party. If all or any portion of the
Escrowed Property is in the form of a check or in any other form other than
cash, Escrow Agent shall deposit same as required but shall not be liable for
the nonpayment thereof, nor responsible to enforce collection thereof.

 

8

 

 



(d) In the event instructions from Secured Party, Pledgor, or any other Person
would require Escrow Agent to expend any monies or to incur any cost, Escrow
Agent shall be entitled to refrain from taking any action until it receives
payment for such costs. It is agreed that the duties of Escrow Agent are purely
ministerial in nature and shall be expressly limited to the safekeeping of the
Escrowed Property and for the disposition of same in accordance with this
Agreement. Secured Party, Pledgor and the Company, jointly and severally, each
hereby indemnifies Escrow Agent and holds it harmless from and against any and
all claims, liabilities, damages, costs, penalties, losses, actions, suits or
proceedings at law or in equity, or any other expenses, fees or charges of any
character or nature (collectively, the “Claims”), which it may incur or with
which it may be threatened, directly or indirectly, arising from or in any way
connected with this Agreement or which may result from Escrow Agent’s following
of instructions from Secured Party, Pledgor or the Company, and in connection
therewith, indemnifies Escrow Agent against any and all expenses, including
attorneys’ fees and the cost of defending any action, suit, or proceeding or
resisting any Claim, whether or not litigation is instituted, unless any such
Claims arise as a result of Escrow Agent’s gross negligence or willful
misconduct. Escrow Agent shall be vested with a lien on all Escrowed Property
under the terms of this Agreement, for indemnification, attorneys’ fees, court
costs and all other costs and expenses arising from any suit, interpleader or
otherwise, or other expenses, fees or charges of any character or nature, which
may be incurred by Escrow Agent by reason of disputes arising between Pledgor,
the Company, Secured Party, or any third party as to the correct interpretation
of this Agreement, and instructions given to Escrow Agent hereunder, or
otherwise, with the right of Escrow Agent, regardless of the instruments
aforesaid and without the necessity of instituting any action, suit or
proceeding, to hold any property hereunder until and unless said additional
expenses, fees and charges shall be fully paid. Any fees and costs charged by
the Escrow Agent for serving hereunder shall be paid by the Pledgor and the
Company, jointly and severally.

 

(e) In the event Escrow Agent shall be uncertain as to its duties or rights
hereunder or shall receive instructions, claims or demands from Secured Party,
the Company, Pledgor or from third persons with respect to the Escrowed
Property, which, in Escrow Agent’s sole opinion, are in conflict with each other
or with any provision of this Agreement, Escrow Agent shall be entitled to
refrain from taking any action until it shall be directed otherwise in writing
by Pledgor, the Company and Secured Party and said third persons, if any, or by
a final order or judgment of a court of competent jurisdiction. If any of the
parties shall be in disagreement about the interpretation of this Agreement, or
about the rights and obligations, or the propriety of any action contemplated by
the Escrow Agent hereunder, the Escrow Agent may, at its sole discretion,
deposit the Escrowed Property with a court having jurisdiction over this
Agreement, and, upon notifying all parties concerned of such action, all
liability on the part of the Escrow Agent shall fully cease and terminate. The
Escrow Agent shall be indemnified by the Pledgor, the Company and Secured Party
for all costs, including reasonable attorneys’ fees, in connection with the
aforesaid proceeding, and shall be fully protected in suspending all or a part
of its activities under this Agreement until a final decision or other
settlement in the proceeding is received. In the event Escrow Agent is joined as
a party to a lawsuit by virtue of the fact that it is holding the Escrowed
Property, Escrow Agent shall, at its sole option, either: (i) tender the
Collateral in its possession to the registry of the appropriate court; or (ii)
disburse the Collateral in its possession in accordance with the court’s
ultimate disposition of the case, and Secured Party, the Company and Pledgor
hereby, jointly and severally, indemnify and hold Escrow Agent harmless from and
against any damages or losses in connection therewith including, but not limited
to, reasonable attorneys’ fees and court costs at all trial and appellate
levels.

 

9

 

 



(f) The Escrow Agent may consult with counsel of its own choice (and the costs
of such counsel shall be paid by the Pledgor, the Company and Secured Party,
jointly and severally) and shall have full and complete authorization and
protection for any action taken or suffered by it hereunder in good faith and in
accordance with the opinion of such counsel. The Escrow Agent shall not be
liable for any mistakes of fact or error of judgment, or for any actions or
omissions of any kind, unless caused by its willful misconduct or gross
negligence.

 

(g) The Escrow Agent may resign upon ten (10) days’ written notice to the
parties in this Agreement. If a successor Escrow Agent is not appointed by
Secured Party and Pledgor within this ten (10) day period, the Escrow Agent may
petition a court of competent jurisdiction to name a successor.

 

(h) Conflict Waiver. The Pledgor and the Company hereby acknowledge that the
Escrow Agent is counsel to the Secured Party in connection with the transactions
contemplated and referred herein. The Pledgor and the Company agree that in the
event of any dispute arising in connection with this Agreement or otherwise in
connection with any transaction or agreement contemplated and referred herein,
the Escrow Agent shall be permitted to continue to represent the Secured Party
and neither the Pledgor, nor the Company, will seek to disqualify such counsel
and each of them waives any objection Pledgor or the Company might have with
respect to the Escrow Agent acting as the Escrow Agent pursuant to this
Agreement. Pledgor, the Company and Secured Party acknowledge and agree that
nothing in this Agreement shall prohibit Escrow Agent from: (i) serving in a
similar capacity on behalf of others; or (ii) acting in the capacity of
attorneys for one or more of the parties hereto in connection with any matter.

 

12. Increase in Obligations. It is the intent of the parties to secure payment
of the Obligations, as the amount of such Obligations may increase from time to
time in accordance with the terms and provisions of the Transaction Documents,
and all of the Obligations, as so increased from time to time, shall be and are
secured hereby. Upon the execution hereof, Pledgor and the Company shall pay any
and all documentary stamp taxes and/or other charges required to be paid in
connection with the execution and enforcement of the Transaction Documents, and
if, as and to the extent the Obligations are increased from time to time in
accordance with the terms and provisions of the Transaction Documents, then
Pledgor and the Company shall immediately pay any additional documentary stamp
taxes or other charges in connection therewith.

 

13. Irrevocable Authorization and Instruction. If applicable, Pledgor and the
Company hereby authorize and instruct the transfer agent for such Company (or
transfer agents if there is more than one) to comply with any instruction
received by it from Secured Party in writing that: (i) states that an Event of
Default hereunder exists or has occurred; and (b) is otherwise in accordance
with the terms of this Agreement, without any other or further instructions from
Pledgor or the Company, and Pledgor and such Company agree that such transfer
agents shall be fully protected in so complying with any such instruction from
Secured Party.

 

10

 

 



14. Appointment as Attorney-in-Fact. The Company and Pledgor hereby irrevocably
constitutes and appoints Secured Party and any officer or agent of Secured
Party, with full power of substitution, as its true and lawful attorney-in-fact,
with full irrevocable power and authority in the place and stead of Pledgor or
such Company, as applicable, and in the name of Pledgor, such Company, or in the
name of Secured Party, as applicable, from time to time in the discretion of
Secured Party, so long as an Event of Default hereunder exists, for the purpose
of carrying out the terms of this Agreement, to take any and all appropriate
action and to execute any and all documents and instruments which may be
necessary or desirable to accomplish the purposes of this Agreement, including
any financing statements, endorsements, assignments or other instruments of
transfer. Pledgor and the Company each hereby ratify all that said attorneys
shall lawfully do or cause to be done pursuant to the power of attorney granted
in this Section 14. All powers, authorizations and agencies contained in this
Agreement are coupled with an interest and are irrevocable until the Obligations
are paid and performed in full.

 

15. Continuing Obligation of Pledgor and the Company. The obligations,
covenants, agreements and duties of the Pledgor and the Company under this
Agreement shall in no way be affected or impaired by: (i) the modification or
amendment (whether material or otherwise) of any of the obligations of the
Pledgor or the Company or any other Person, as applicable; (ii) the voluntary or
involuntary bankruptcy, assignment for the benefit of creditors, reorganization,
or other similar proceedings affecting the Company, Pledgor or any other Person,
as applicable; (iii) the release of the Company, Pledgor or any other Person
from the performance or observance of any of the agreements, covenants, terms or
conditions contained in any Transaction Documents, by the operation of law or
otherwise, including the release of the Company’s or Pledgor’s obligation to pay
interest or attorney’s fees.

 

Pledgor and the Company further agree that Secured Party may take other
guaranties or collateral or security to further secure the Obligations, and
consent that any of the terms, covenants and conditions contained in any of the
Transaction Documents may be renewed, altered, extended, changed or modified by
Secured Party or may be released by Secured Party, without in any manner
affecting this Agreement or releasing Pledgor herefrom, and Pledgor shall
continue to be liable hereunder to pay and perform pursuant hereto,
notwithstanding any such release or the taking of such other guaranties,
collateral or security. This Agreement is additional and supplemental to any and
all other guarantees, security agreements or collateral heretofore and hereafter
executed by Pledgor and the Company for the benefit of Secured Party, whether
relating to the indebtedness evidenced by any of the Transaction Documents or
not, and shall not supersede or be superseded by any other document or guaranty
executed by Pledgor, the Company or any other Person for any purpose. Pledgor
and the Company hereby agree that Pledgor, the Company, and any additional
parties who may become liable for repayment of the sums due under the
Transaction Documents, may hereafter be released from their liability hereunder
and thereunder; and Secured Party may take, or delay in taking or refuse to
take, any and all action with reference to any of the Transaction Documents
(regardless of whether same might vary the risk or alter the rights, remedies or
recourses of Pledgor), including specifically the settlement or compromise of
any amount allegedly due thereunder, all without notice to, consideration to or
the consent of the Pledgor, and without in any way releasing, diminishing or
affecting in any way the absolute nature of Pledgor’s obligations and
liabilities hereunder.

 

11

 

 



No delay on the part of the Secured Party in exercising any rights hereunder or
failure to exercise the same shall operate as a waiver of such rights. Pledgor
and the Company hereby waive any and all legal requirements, statutory or
otherwise, that Secured Party shall institute any action or proceeding at law or
in equity or exhaust its rights, remedies and recourses against Pledgor, the
Company or anyone else with respect to the Transaction Documents, as a condition
precedent to bringing an action against Pledgor or the Company upon this
Agreement or as a condition precedent to Secured Party’s rights to sell the
Pledged Securities or any other Collateral. Pledgor and the Company agree that
Secured Party may simultaneously maintain an action upon this Agreement and an
action or proceeding upon the Transaction Documents. All remedies afforded by
reason of this Agreement are separate and cumulative remedies and may be
exercised serially, simultaneously and in any order, and the exercise of any of
such remedies shall not be deemed an exclusion of the other remedies and shall
in no way limit or prejudice any other contractual, legal, equitable or
statutory remedies which Secured Party may have in the Pledged Securities, any
other Collateral, or under the Transaction Documents. Until the Obligations, and
all extensions, renewals and modifications thereof, are paid in full, and until
each and all of the terms, covenants and conditions of this Agreement are fully
performed, Pledgor shall not be released by any act or thing which might, but
for this provision of this Agreement, be deemed a legal or equitable discharge
of a surety, or by reason of any waiver, extension, modification, forbearance or
delay of Secured Party or any obligation or agreement between the Company or
their successors or assigns, and the then holder of the Transaction Documents,
relating to the payment of any sums evidenced or secured thereby or to any of
the other terms, covenants and conditions contained therein, and Pledgor hereby
expressly waive and surrender any defense to liability hereunder based upon any
of the foregoing acts, things, agreements or waivers, or any of them. Pledgor
and the Company also waive any defense arising by virtue of any disability,
insolvency, bankruptcy, lack of authority or power or dissolution of Pledgor or
the Company, even though rendering the Transaction Documents void, unenforceable
or otherwise uncollectible, it being agreed that Pledgor and the Company shall
remain liable hereunder, regardless of any claim which Pledgor or the Company
might otherwise have against Secured Party by virtue of Secured Party’s
invocation of any right, remedy or recourse given to it hereunder or under the
Transaction Documents. In addition, Pledgor waives and renounces any right of
subrogation, reimbursement or indemnity whatsoever, and any right of recourse to
security for the Obligations of the Company to Secured Party, unless and until
all of said Obligations have been paid in full to Secured Party.

 

Pledgor agrees and understands that Secured Party’s right to exercise its rights
hereunder, in the Event of a Default, is a non-judicial remedy. Accordingly,
Pledgor waives and release any and all claims or defenses that they may have or
come to have in connection with Secured Party’s enforcement of such rights other
than as to proof of repayment. Pledgor further stipulates that as a condition
precedent to its filing or taking any action that would delay or impair the
recognition or enforcement of Secured Party’s rights pursuant to its enforcement
of its rights hereunder, Pledgor shall be required to post a bond in the amount
of 20% of the remaining principal and interest due to Secured Party under the
Purchase Agreement at the time of Secured Party’s enforcement of its rights
hereunder.

 

12

 

 



16. Miscellaneous.

 

(a) Performance for Pledgor or the Company. The Pledgor and the Company agree
and hereby acknowledge that Secured Party may, in Secured Party’s sole
discretion, but Secured Party shall not be obligated to, whether or not an Event
of Default shall have occurred, advance funds on behalf of the Company or
Pledgor, without prior notice to the Pledgor or the Company, in order to insure
the Company’s and Pledgor’s compliance with any covenant, warranty,
representation or agreement of the Pledgor or the Company made in or pursuant to
this Agreement or the other Transaction Documents, to continue or complete, or
cause to be continued or completed, performance of the Pledgor’s and the
Company’s obligations under any contracts of the Pledgor or the Company, or to
preserve or protect any right or interest of Secured Party in the Collateral or
under or pursuant to this Agreement or the other Transaction Documents;
provided, however, that the making of any such advance by Secured Party shall
not constitute a waiver by Secured Party of any Event of Default with respect to
which such advance is made, nor relieve the Pledgor or the Company of any such
Event of Default. The Pledgor and the Company, respectively and as applicable,
shall pay to Secured Party upon demand all such advances made by Secured Party
with interest thereon at the highest rate permitted by applicable law. All such
advances shall be deemed to be included in the Obligations and secured by the
security interest granted Secured Party hereunder; provided, however, that the
provisions of this Subsection shall survive the termination of this Agreement
and Secured Party’s security interest hereunder and the payment of all other
Obligations.

 

(b) Applications of Payments and Collateral. Except as may be otherwise
specifically provided in this Agreement or the other Transaction Documents, all
Collateral and proceeds of Collateral coming into Secured Party’s possession may
be applied by Secured Party (after payment of any costs, fees and other amounts
incurred by Secured Party in connection therewith) to any of the Obligations,
whether matured or unmatured, as Secured Party shall determine in its sole
discretion. Any surplus held by the Secured Party and remaining after the
indefeasible payment in full in cash of all of the Obligations shall be paid
over to whomsoever shall be lawfully entitled to receive the same or as a court
of competent jurisdiction shall direct. In the event that the proceeds of any
such sale, collection or realization are insufficient to pay all amounts to
which the Secured Party is legally entitled, the Company shall be liable for the
deficiency, together with interest thereon at the highest rate permitted by
applicable law, together with the costs of collection and the reasonable fees,
costs, expenses and other client charges of any attorneys employed by the
Secured Party to collect such deficiency.

 

(c) Waivers by Pledgor and the Company. The Company and the Pledgor hereby
waive, to the extent the same may be waived under applicable law: (i) notice of
acceptance of this Agreement; (ii) all claims and rights of the Pledgor and the
Company against Secured Party on account of actions taken or not taken by
Secured Party in the exercise of Secured Party’s rights or remedies hereunder,
under any other Transaction Documents or under applicable law; (iii) all claims
of the Pledgor and the Company for failure of Secured Party to comply with any
requirement of applicable law relating to enforcement of Secured Party’s rights
or remedies hereunder, under the other Transaction Documents or under applicable
law; (iv) all rights of redemption of the Pledgor with respect to the
Collateral; (v) in the event Secured Party seeks to repossess any or all of the
Collateral by judicial proceedings, any bond(s) or demand(s) for possession
which otherwise may be necessary or required; (vi) presentment, demand for
payment, protest and notice of non-payment and all exemptions applicable to any
of the Collateral or the Pledgor or the Company; (vii) any and all other notices
or demands which by applicable law must be given to or made upon the Pledgor or
the Company by Secured Party; (viii) settlement, compromise or release of the
obligations of any person or entity primarily or secondarily liable upon any of
the Obligations; (ix) all rights of the Pledgor or the Company to demand that
Secured Party release account debtors or other persons or entities liable on any
of the Collateral from further obligation to Secured Party; and (x)
substitution, impairment, exchange or release of any Collateral for any of the
Obligations. The Pledgor and the Company agree that Secured Party may exercise
any or all of its rights and/or remedies hereunder and under any other
Transaction Documents and under applicable law without resorting to and without
regard to any Collateral or sources of liability with respect to any of the
Obligations.

 

13

 

 



(d) Waivers by Secured Party. No failure or any delay on the part of Secured
Party in exercising any right, power or remedy hereunder or under any other
Transaction Documents or under applicable law, shall operate as a waiver
thereof.

 

(e) Secured Party’s Setoff. Secured Party shall have the right, in addition to
all other rights and remedies available to it, following an Event of Default, to
set off against any Obligations due Secured Party, any debt owing to the Pledgor
or the Company by Secured Party.

 

(f) Modifications, Waivers and Consents. No modifications or waiver of any
provision of this Agreement or any other Transaction Documents, and no consent
by Secured Party to any departure by the Pledgor or the Company therefrom, shall
in any event be effective unless the same shall be in writing, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given, and any single or partial written waiver by Secured
Party of any term, provision or right of Secured Party hereunder shall only be
applicable to the specific instance to which it relates and shall not be deemed
to be a continuing or future waiver of any other right, power or remedy. No
notice to or demand upon the Pledgor or the Company in any case shall entitle
Pledgor or the Company to any other or further notice or demand in the same,
similar or other circumstances.

 

(g) Notices. All notices of request, demand and other communications hereunder
shall be addressed, sent and deemed delivered in accordance with the Purchase
Agreement, including delivery of any such notices or communications to the
Pledgor on behalf of the Company, which the Company hereby agrees and
acknowledges shall be valid and effective notice to the Company hereunder.

 

14

 

 



(h) APPLICABLE LAW AND CONSENT TO JURISDICTION. THE PLEDGOR, THE COMPANY AND THE
SECURED PARTY EACH IRREVOCABLY AGREES THAT ANY DISPUTE ARISING UNDER, RELATING
TO, OR IN CONNECTION WITH, DIRECTLY OR INDIRECTLY, THIS AGREEMENT OR RELATED TO
ANY MATTER WHICH IS THE SUBJECT OF OR INCIDENTAL TO THIS AGREEMENT (WHETHER OR
NOT SUCH CLAIM IS BASED UPON BREACH OF CONTRACT OR TORT) SHALL BE SUBJECT TO THE
EXCLUSIVE JURISDICTION AND VENUE OF THE STATE AND/OR FEDERAL COURTS LOCATED IN
BROWARD COUNTY, FLORIDA; PROVIDED, HOWEVER, SECURED PARTY MAY, AT SECURED
PARTY’S SOLE OPTION, ELECT TO BRING ANY ACTION IN ANY OTHER JURISDICTION. THIS
PROVISION IS INTENDED TO BE A “MANDATORY” FORUM SELECTION CLAUSE AND GOVERNED BY
AND INTERPRETED CONSISTENT WITH FLORIDA LAW. THE PLEDGOR, THE COMPANY AND
SECURED PARTY EACH HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION AND VENUE OF
ANY STATE OR FEDERAL COURT HAVING ITS SITUS IN SAID COUNTY (OR TO ANY OTHER
JURISDICTION OR VENUE, IF SECURED PARTY SO ELECTS), AND EACH WAIVES ANY
OBJECTION BASED ON FORUM NON CONVENIENS. THE PLEDGOR AND THE COMPANY EACH HEREBY
WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS AND CONSENT THAT ALL SUCH SERVICE
OF PROCESS MAY BE MADE BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO
THE PLEDGOR OR THE COMPANY, AS APPLICABLE, AS SET FORTH HEREIN AND IN THE MANNER
PROVIDED BY APPLICABLE STATUTE, LAW, RULE OF COURT OR OTHERWISE. EXCEPT FOR THE
FOREGOING MANDATORY FORUM SELECTION CLAUSE, THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF WYOMING, WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAWS.

 

(i) Survival: Successors and Assigns. All covenants, agreements, representations
and warranties made herein shall survive the execution and delivery hereof, and
shall continue in full force and effect until all Obligations have been paid in
full, there exists no commitment by Secured Party which could give rise to any
Obligations. Whenever in this Agreement any of the parties hereto is referred
to, such reference shall be deemed to include the successors and assigns of such
party. In the event that Secured Party assigns this Agreement and/or its
security interest in the Collateral, such assignment shall be binding upon and
recognized by the Pledgor. All covenants, agreements, representations and
warranties by or on behalf of the Pledgor or the Company which are contained in
this Agreement shall inure to the benefit of Secured Party, its successors and
assigns. Neither the Pledgor, nor the Company, may assign this Agreement or
delegate any of their respective rights or obligations hereunder, without the
prior written consent of Secured Party, which consent may be withheld in Secured
Party’s sole and absolute discretion.

 

(j) Severability. If any term, provision or condition, or any part thereof, of
this Agreement shall for any reason be found or held invalid or unenforceable by
any court or governmental authority of competent jurisdiction, such invalidity
or unenforceability shall not affect the remainder of such term, provision or
condition nor any other term, provision or condition, and this Agreement shall
survive and be construed as if such invalid or unenforceable term, provision or
condition had not been contained therein.

 

(k) Merger, Integration and Non-Reliance. This Agreement and the other
Transaction Documents contain the entire agreement of the parties hereto with
respect to the matters covered and the transactions contemplated hereby, and no
other agreement, statement or promise made by any party hereto, or by any
employee, officer, agent or attorney of any party hereto, which is not contained
herein shall be valid or binding. Further, Pledgor understands and acknowledges
that the agents and representatives of the Secured Party do not have authority
to make any statements, promises or representations in conflict with or in
addition to the information contained in this Agreement or any other loan
document, and Secured Party hereby specifically disclaims any responsibility for
any such statements, promises or representations. by execution of this
Agreement, Pledgor acknowledges that he has not relied upon such statements,
promises or representations, if any, and waives any rights, defenses, or claims
arising from any such statements, promises or representations.

 

15

 

 



(l) WAIVER OF JURY TRIAL. THE PLEDGOR AND THE COMPANY EACH HEREBY: (i) COVENANTS
AND AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY A JURY;
AND (ii) WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO WHICH THE PLEDGOR,
THE COMPANY AND SECURED PARTY MAY BE PARTIES, ARISING OUT OF, IN CONNECTION WITH
OR IN ANY WAY PERTAINING TO THIS AGREEMENT, AND/OR ANY TRANSACTIONS,
OCCURRENCES, COMMUNICATIONS, OR UNDERSTANDINGS (OR THE LACK OF ANY OF THE
FOREGOING) RELATING IN ANY WAY TO DEBTOR-CREDITOR RELATIONSHIP BETWEEN THE
PARTIES. IT IS UNDERSTOOD AND AGREED THAT THIS WAIVER CONSTITUTES A WAIVER OF
TRIAL BY JURY OF ALL CLAIMS AGAINST ALL PARTIES TO SUCH ACTIONS OR PROCEEDINGS,
INCLUDING CLAIMS AGAINST PARTIES WHO ARE NOT PARTIES TO THIS AGREEMENT. THIS
WAIVER OF JURY TRIAL IS SEPARATELY GIVEN, KNOWINGLY, WILLINGLY AND VOLUNTARILY
MADE BY THE PLEDGOR AND THE COMPANY AND THE PLEDGOR AND THE COMPANY HEREBY AGREE
THAT NO REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY ANY INDIVIDUAL TO
INDUCE THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY MODIFY OR NULLIFY ITS
EFFECT. SECURED PARTY IS HEREBY AUTHORIZED TO SUBMIT THIS AGREEMENT TO ANY COURT
HAVING JURISDICTION OVER THE SUBJECT MATTER AND THE PLEDGOR, THE COMPANY AND
SECURED PARTY, SO AS TO SERVE AS CONCLUSIVE EVIDENCE OF SUCH WAIVER OF RIGHT TO
TRIAL BY JURY. THE PLEDGOR AND THE COMPANY REPRESENT AND WARRANT THAT EACH OF
THEM HAS BEEN REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND IN THE MAKING OF
THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, SELECTED OF ITS OWN FREE WILL, AND/OR
THAT IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.

 

(m) Execution. This Agreement may be executed in one or more counterparts, all
of which taken together shall be deemed and considered one and the same
Agreement. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format file or other similar
format file, such signature shall be deemed an original for all purposes and
shall create a valid and binding obligation of the party executing same with the
same force and effect as if such facsimile or “.pdf” signature page was an
original thereof.

 

(n) Headings. The headings and sub-headings contained in the titling of this
Agreement are intended to be used for convenience only and shall not be used or
deemed to limit or diminish any of the provisions hereof.

 

(o) Gender and Use of Singular and Plural. All pronouns shall be deemed to refer
to the masculine, feminine, neuter, singular or plural, as the identity of the
party or parties or their personal representatives, successors and assigns may
require.

 

16

 

 



(p) Further Assurances. The parties hereto will execute and deliver such further
instruments and do such further acts and things as may be reasonably required to
carry out the intent and purposes of this Agreement, including the execution and
filing of UCC-1 Financing Statements in any jurisdiction as Secured Party may
require.

 

(q) Time is of the Essence. The parties hereby agree that time is of the essence
with respect to performance of each of the parties’ obligations under this
Agreement. The parties agree that in the event that any date on which
performance is to occur falls on a Saturday, Sunday or state or national
holiday, then the time for such performance shall be extended until the next
business day thereafter occurring.

 

(r) Joint Preparation. The preparation of this Agreement has been a joint effort
of the parties and the resulting documents shall not, solely as a matter of
judicial construction, be construed more severely against one of the parties
than the other.

 

(s) Prevailing Party. If any legal action or other proceeding is brought for the
enforcement of this Agreement or any other Transaction Documents, or because of
an alleged dispute, breach, default or misrepresentation in connection with any
provisions of this Agreement or any other Transaction Documents, the successful
or prevailing party or parties shall be entitled to recover from the
non-prevailing party, reasonable attorneys’ fees, court costs and all expenses,
even if not taxable as court costs (including, without limitation, all such
fees, costs and expenses incident to appeals), incurred in that action or
proceeding, in addition to any other relief to which such party or parties may
be entitled.

 

(t) Costs and Expenses. The Pledgor and the Company, jointly and severally,
agree to pay to the Secured Party, upon demand, the amount of any and all costs
and expenses, including the reasonable fees, costs, expenses and disbursements
of counsel for the Secured Party and of any experts and agents, which the
Secured Party may incur in connection with: (i) the preparation, negotiation,
execution, delivery, recordation, administration, amendment, waiver or other
modification or termination of this Agreement; (ii) the custody, preservation,
use or operation of, or the sale of, collection from, or other realization upon,
any Collateral; (iii) the exercise, enforcement or defense of any of the rights
of the Secured Party hereunder, including at all levels of litigation; or (iv)
the failure by the Pledgor or the Company to perform or observe any of the
provisions hereof. Included in the foregoing shall be the amount of all expenses
paid or incurred by Secured Party in consulting with counsel concerning any of
its rights hereunder, under any Transaction Documents or under applicable law,
as well as such portion of Secured Party’s overhead as Secured Party shall
allocate to collection and enforcement of the Obligations in Secured Party’s
sole but reasonable discretion. All such costs and expenses shall bear interest
from the date of outlay until paid, at the highest rate allowed by law. The
provisions of this Subsection shall survive the termination of this Agreement
and Secured Party’s security interest hereunder and the payment of all
Obligations.

 

(u) Joint and Several Liability. The liability of Pledgor shall be joint and
several with the liability of the Company and any other Person liable for the
Obligations.

 

[Signatures on the following page]

 

17

 





 



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

PLEDGOR:

 

PACIFIC VENTURES GROUP, INC.               Name: Shannon Masjedi   Title: Chief
Executive Officer  

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DOES HEREBY CERTIFY that Shannon Masjedi, Chief Executive Officer of
Pacific Ventures Group, Inc., a Delaware corporation, who is personally known to
me to be the same person whose name is subscribed to the foregoing, appeared
before me this day in person and acknowledged that he/she signed and delivered
the said instrument as his/her own free and voluntary act and as the free and
voluntary act of said corporation, for the uses and purposes therein set forth.

 



  GIVEN under my hand and notarial seal this _____ day of ________________,
20____.       ______________________________________   Notary Public       My
Commission Expires:       ______________________________________



 

[Signature Page – Pacific - TCA Pledge and Escrow Agreement]



 







 

 

 

COMPANY:



 



TCA ROYALTY FOODS I, LLC         Name: Shannon Masjedi   Title: Manager  

 



The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DOES HEREBY CERTIFY that Shannon Masjedi, Manager of TCA Royalty
Foods I, LLC, a Florida limited liability company, who is personally known to me
to be the same person whose name is subscribed to the foregoing, appeared before
me this day in person and acknowledged that he/she signed and delivered the said
instrument as his/her own free and voluntary act and as the free and voluntary
act of said limited liability company, for the uses and purposes therein set
forth.

 



  GIVEN under my hand and notarial seal this _____ day of ________________,
20____.       ______________________________________   Notary Public       My
Commission Expires:       ______________________________________



 

[Signature Page – Pacific - TCA Pledge and Escrow Agreement]



 



 

 

 

SECURED PARTY:

 

TCA SPECIAL SITUATIONS CREDIT STRATEGIES ICAV         By:               Name:  
  Title:    

 



[Signature Page – Pacific - TCA Pledge and Escrow Agreement]

 





 

 

